DETAILED ACTION
This action is responsive to Applicant’s amendments and remarks filed 4/30/2021 with the Request for Continued Examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Claim Status
Claims 1-9, 16, and 26-28 are pending
Claims 5 and 9 are withdrawn.
Claims 10-15 and 17-25 are cancelled.
Claims 26-28 are new.
Claim 1 is currently amended.
 
Claim Objections
Claim 1 is objected to because of the following informalities: in line 21, the limitation “in a groove formed in the bottom surface” should read “in one of the plurality of elongated grooves formed in the bottom surface” for clear antecedent basis and to avoid confusion regarding a possible second set of grooves.

Claim 16 is objected to because of the following informalities: in line 3, the limitation “slide along the grooves” should read “slide along the plurality of elongated grooves” for clear antecedent basis and to avoid confusion regarding a possible second set of grooves.

Claim Interpretation
To promote clarity of the record, the Examiner notes that no explicit support can be found for the limitation introduced in new claim 28. However, the Examiner does not consider the claim to be new matter for the following reason: 
One of ordinary skill in the art would recognize that an epitaxial CVD apparatus (the instant invention) has a primary direction of flow horizontally in the chamber (see Fig. 1 of the instant application), but not all of the process gas flows exactly in this some portion of the process gas that will flow in a direction parallel to the plurality of grooves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 16, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois (US Patent 6,170,433) in view of Sumakeris (US Pub. 2008/0127894), Brenninger (US Pub. 2012/0263875), and Bautista (US Pub. 2015/0162230).
Regarding claim 1, DuBois teaches a chemical vapor deposition system (Col. 2, lines 17-20 and Fig. 1, semiconductor processing system #10) comprising: 
a susceptor (C2, L40 and Figs. 1-2, wafer support structure #42); 
a preheat ring (C2, L40 and Fig. 2, heat plate #38 appears to be depicted as circular, and C3, L35: heat plate #38 rotates, and thus must be circular in shape so as to not strike the adjacent member as shown in Fig. 1) configured to form an opening for receiving the susceptor therein (C2, L45 and Fig. 2, openings #48 in heat plate #38 to allow arms #46 of support structure #42 to pass through), wherein the susceptor is spaced from the preheat ring to form a substantially circular gap therebetween (see annotated Fig. 2 below, gap formed between bottom surface of wafer and top surface of heat plate is substantially circular in cross-section), 

    PNG
    media_image1.png
    307
    575
    media_image1.png
    Greyscale

the preheat ring having a top surface and a bottom surface (see Fig. 2, top and bottom surface of heat plate #38), and 
a ring support coupled to the preheat ring (C2, L42 and Fig. 2, arms #40 connected to the heat plate #8), the ring support including a plurality of posts (see annotated Fig. 2 below).

    PNG
    media_image2.png
    284
    544
    media_image2.png
    Greyscale


DuBois does not teach wherein the preheat ring comprises: a first portion; a second portion selectively coupled to the first portion, wherein each of the first portion and the second portion is independently moveable with respect to each other to control a size of the gap.
However, Sumakeris teaches wherein a preheat ring comprises: a first portion (Sumakeris – [0032] and Fig. 12, front liner member #154); a second portion (Sumakeris – [0032] and Fig. 12, rear liner member #152) selectively coupled to the first portion (Sumakeris – [0032]: two members are separable, and thus able to be coupled), wherein each of the first portion and the second portion is independently moveable with respect to each other (Sumakeris – [0052]: two members can be independently removed) to control a size of the gap (Sumakeris – Fig. 12, if either liner member #154 or #152 is moved relative to the other, the gap between would change).
DuBois and Sumakeris both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the heat plate as taught by Dubois with the two-plate liner member structure as taught by Sumakeris in order to allow for easy maintenance on the susceptor without 

Modified DuBois does not teach a plurality of elongated grooves formed in the bottom surface of the preheat ring, each of the elongated grooves of the plurality of elongated grooves being parallel to the other elongated grooves of the plurality of elongated grooves. 
However, Brenninger teaches a plurality of elongated grooves (Brenninger – [0030] and Fig. 2, elongated hole #9) formed in the bottom surface of a preheat ring (Brenninger – [0030] and Fig. 3, hole #9 formed in the bottom surface of preheating ring #6), each of the elongated grooves of the plurality of elongated grooves being parallel to the other elongated grooves of the plurality of elongated grooves (see explanation below).
The Examiner notes the breadth of the limitation “each of the elongated grooves of the plurality of elongated grooves being parallel to the other elongated grooves” (emphasis in particular) does not require that the long axis of each groove be parallel to each long axis for each of the plurality of elongated grooves. As such, Brenninger Fig. 2 appears to show where opposing grooves 9 have long sides parallel to each other and the short sides of the remaining grooves, which appears to meet the limitations of the claim. Additionally, as depicted below, the grooves are arranged in two parallel lines around the preheat ring 6, which also appears to meet the claim limitation.

    PNG
    media_image3.png
    542
    509
    media_image3.png
    Greyscale

	Modified DuBois and Brenninger both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the movable preheat ring of modified DuBois (particularly, Sumakeris) with the plurality of elongated grooves/sliding balls as taught by Brenninger in order to compensate for thermal expansion in the preheat ring (Brenninger – [0030]).

Modified Dubois does not teach wherein each post is received in a groove formed in the bottom surface of the preheat ring (Brenninger teaches a ball/groove structure, as above).
However, Bautista teaches wherein a post/groove structure is an art-recognized equivalent structure for a ball/groove alignment structure (Bautista – [0031] and Fig. 3, alignment mechanism #210 with groove #202 may alternatively be embodied as a ball/groove for the purposes of thermal expansion/contraction compensation).
	Modified Dubois and Bautista both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, 

Regarding claim 2, DuBois modified by Sumakeris does not teach wherein the gap size is within a range of 1.0mm and 10.0mm.
However, Brenninger teaches wherein a gap size between a preheat ring and a susceptor is within a range of 1.0mm and 10.0mm (Brenninger – [0032]: not less than 0.1mm, not more than 2mm).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap size within a range of 1.0mm and 10mm in order to prevent particulate formation, autodoping, and/or deposits on the reactor wall (Brenninger – [0031]-[0032]). Additionally, the courts have held that where the claimed ranges overlap those disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05.

Regarding claim 4, Dubois teaches wherein the susceptor (DuBois - C2, L40 and Figs. 1-2, wafer support structure #42) includes a first thickness (DuBois – Fig. 2, horizontal thickness of inner seating portion #90) and the preheat ring (DuBois - C2, L40 and Fig. 2, heat plate #38) includes a second thickness (DuBois – Fig. 2, vertical thickness of plate #38) substantially similar to the first thickness (inasmuch as Applicant 

Regarding claim 6, DuBois teaches wherein the susceptor (DuBois - C2, L40 and Figs. 1-2, wafer support structure #42) includes a first top surface (DuBois – Fig. 2, upper surface of inner seating portions #90) and the preheat ring (DuBois - C2, L40 and Fig. 2, heat plate #38) includes a second top surface (DuBois – Fig. 2, upper surface of plate #38) substantially flush with the first top surface (see explanation below).
DuBois describes how the wafer can move up and down on the support structure relative to the heat plate (DuBois – C2, L50-58 and Fig. 2, wafer can move up and down relative to the heat plate 38; C3, L43-57: mechanical movement of the supporting assembly raises/lowers both the heat plate and the wafer support structure). As such, and as appears to be shown in Fig. 2, the wafer support structure #42 could be lowered such that the upper surface of inner seating portion #90 could be flush with the upper surface of the heat plate #38), which meets the limitation of the claim.

Regarding claim 7, Dubois teaches wherein the susceptor (DuBois - C2, L40 and Figs. 1-2, wafer support structure #42) includes a first top surface (DuBois – Fig. 2, upper surface of inner seating portions #90) and the preheat ring (DuBois - C2, L40 and Fig. 2, heat plate #38) includes a second top surface (DuBois – Fig. 2, upper surface of plate #38) offset from the first top surface (DuBois - see Figs. 1-2).

Regarding claim 8, DuBois teaches wherein the preheat ring (DuBois - C2, L40 and Fig. 2, heat plate #38) includes an inner surface including a groove defined therein (DuBois – Fig. 2, openings #48 are the groove, defined by the inner surfaces/walls of the opening)..

Regarding claim 16, DuBois modified by Sumakeris and Brenninger do not teach wherein the posts are configured to slide along the grooves to facilitate independently moving the first and second ring portions to adjust the size of the gap.
However, Sumakeris teaches independently moving first and second portions to adjust a size of a gap (Sumakeris – [0032],[0052]: Fig. 12, front liner member #154, rear liner member #152; two members can be independently removed).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the heat plate as taught by Dubois with the two-plate liner member structure as taught by Sumakeris in order to allow for easy maintenance on the susceptor without completely disassembling the remainder of the assembly (Sumakeris – [0052]) and to be removed for cleaning without requiring excess disassembly (Sumakeris – [0054]).

DuBois modified by Sumakeris does not teach wherein the posts are configured to slide along the grooves.
However, Brenninger teaches wherein balls are configured to slide along the grooves (Brenninger – [0028]-[0030] and Fig. 2, sliding balls #8 in elongated holes #9 of preheating ring #6).



DuBois modified by Sumakeris and Brenninger does not teach wherein posts slide along the grooves.
However, Bautista teaches wherein a post/groove structure is an art-recognized equivalent structure for a ball/groove alignment structure (Bautista – [0031] and Fig. 3, alignment mechanism #210 with groove #202 may alternatively be embodied as a ball/groove for the purposes of thermal expansion/contraction compensation).
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ball/groove structure of modified Dubois (particularly, Brenninger) to be a post/grove structure as taught by Bautista, since Bautista recognizes them as an equivalent structure for the same purpose. See MPEP 2144.06(II).

Regarding claim 26, Dubois teaches wherein the ring support (DuBois - C2, L42 and Fig. 2, arms #40 connected to the heat plate #8) extends below (see Fig. 2) the susceptor (DuBois - C2, L40 and Figs. 1-2, wafer support structure #42).

Regarding claim 27, Dubois teaches an upper liner and a lower liner (see annotated DuBois Fig. 1 below), the preheat ring not being supported by the lower liner (see Fig. 1, preheat ring does not appear to be supported structurally in any way by the upper and lower liner).

    PNG
    media_image4.png
    238
    652
    media_image4.png
    Greyscale


Regarding claim 28, DuBois modified by Sumakeris does not teach wherein each of the elongated grooves of the plurality of elongated grooves is parallel to a direction of flow of a process gas that passes through the chemical vapor deposition system.
However, Brenninger teaches a plurality of elongated grooves (Brenninger – [0030] and Fig. 2, elongated hole #9) formed in the bottom surface of a preheat ring (Brenninger – [0030] and Fig. 3, hole #9 formed in the bottom surface of preheating ring #6).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the movable preheat ring of modified DuBois (particularly, Sumakeris) with the plurality of elongated grooves/sliding balls as taught by Brenninger in order to compensate for thermal expansion in the preheat ring (Brenninger – [0030]).

To clarify the record, the claim limitation “a direction of flow of a process gas that passes through the chemical vapor deposition system” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The Examiner interprets the above limitation such that “a direction of flow of a process gas” can be any direction. One of ordinary skill in the art would recognize that while an apparatus may have a primary direction of flow of the process gas, gases frequently swirl in every direction. As such, “a direction of flow of a process gas” is any and all directions in three-dimensional space, and can be met by elongated grooves in any direction.
As Brenninger teaches wherein the elongated grooves have major axes parallel to a primary direction of the process gas flow (Brenninger Fig. 1, arrows from left to right indicating process gas flow; Fig. 2: long axes of left and right grooves, short axes of the top and bottom grooves), Brenninger meets the limitations of the claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DuBois (US Patent 6,170,433), Sumakeris (US Pub. 2008/0127894), Brenninger (US Pub. 2012/0263875), and Bautista (US Pub. 2015/0162230), as applied to claims 1-2, 4, 6-8, 16, and 26-28 above, and further in view of Myo (US Pub. 2012/0103263).
The limitations of claims 1-2, 4, 6-8, 16, and 26-28 are set forth above.
Modified DuBois does not teach wherein the gap between the susceptor and the first portion is a first distance, and the gap between the susceptor and the second portion is a second distance different from the first distance.
However, Myo teaches wherein the gap between the susceptor and the first portion is a first distance (Myo – [0024] and Fig. 1A-B, gap 140), and the gap between the susceptor and the second portion is a second distance (Myo – [0024] and Fig. 1A-B, gap 142) different from the first distance (Myo – [0024]: gap #142 greater width than gap #140).
Modified Dubois and Myo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the preheat ring spacing of modified DuBois to have different front/back gap spacings as taught by Myo in order to reduce the time required for each deposition-etch cycle, prevent back side deposition, maintain film deposition uniformity, and reduce the potential of inadvertently moving the substrate (Myo – [0032]).

Response to Arguments
Applicant argues (Remarks, pgs. 12-15) that the prior art of record, notably Brenninger, fail to teach the limitations of claim 1 as amended. Respectfully, the Examiner disagrees.
As an initial matter, the previous Examiner used the Sumakeris, Brenninger, and Bautista references to teach various aspects of the claimed invention in a different way than the current Examiner, who relies upon the prior art references above in addition to DuBois reference. While the Brenninger and Bautista references continue to be relied upon, the current Examiner relies upon different teachings of the same references in the new combination.
In the current Examiner’s rejection, Brenninger does teach a plurality of elongated grooves (see Brenninger Fig. 2, elongated holes #9) that do satisfy the “being parallel” to each other limitation. As explained above (see claim 1): “the breadth of the limitation ‘each of the elongated grooves of the plurality of elongated grooves being parallel to the other elongated grooves’ (emphasis in particular) does not require that the long axis of each groove be parallel to each long axis for each of the plurality of elongated grooves. As such, Brenninger Fig. 2 appears to show where opposing grooves 9 have long sides parallel to each other and the short sides of the remaining grooves, which appears to meet the limitations of the claim. Additionally, as depicted below, the grooves are arranged in two parallel lines around the preheat ring 6, which also appears to meet the claim limitation.”

    PNG
    media_image3.png
    542
    509
    media_image3.png
    Greyscale

As Applicant argues the previous rejection, wherein Bautista is used to teach the elongated grooves, the remarks concerning Bautista’s teaching of the elongated grooves has been noted, but are moot in light of the new rejection.

In regards to new claims 26-28, the Applicant’s remarks concerning the Sumakeris, Brenninger, and Bautista references has been noted, but are also moot in light of the new rejection, which now relies upon the DuBois reference to teach the newly recited features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718